DETAILED ACTION
The instant application having Application No. 16/958674 filed on June 26, 2020 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The drawings (specifically Figures 5-6) are objected to under 37 CFR 1.83(a) because they fail to show the details as described in the specification.  These drawings only recite reference numbers without describing what the reference numbers refer to in any way. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 12/27/2017 (PCT/KR2017/015523).


Claim Objections
Claims 2 and 11 are objected to because of the following informalities:
Claims 2 and 11 recite “…storing only N (N is a natural number)…”, which should be “… storing only N preceding packets of a session among session setup packets forming the session from the plurality of packets, wherein N is a natural number” or similar wording. Appropriate correction is required.

Claim Analysis – 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control module for changing” as in claims 10-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 10-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification recites the steps that the control module performs to change/update the security rules; however, the specification does not appear to recite any specific structure of the control module.  Therefore, the claim is rejected under 112, 2nd paragraph, for failing to clearly link or associate the disclosed structure to the claimed function such that one of ordinary skill in the art would recognize what structure is used to perform the claimed function. Please also see the 112, 2nd paragraph, rejection below for further details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation "a control module for changing” as in claims 10-15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a “computer program”. The Examiner suggests rewriting the claim to be a “non-transitory computer readable medium” claim that stores instructions that when executed by a processor perform the method according to claim 1 or similar language.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-2016-0120159) (Translation Attached). The Lee reference is by the same inventor and assignee, but was published on October 17, 2016 which is more than one year prior to the priority date of December 17, 2017 of the Instant Application.

As per claims 1, 9, and 10, Lee discloses A network security method of performing adaptive ruleset setting, comprising: 
performing, by a network security system, an intrusion detection or prevention process of detecting a security threat or allowing only a permitted packet to pass therethrough among a plurality of packets received from a network based on a preset applicable security ruleset and a packet storage process of selectively storing at least some of the plurality of packets (Lee, claims on pages 10-11, teaches receiving incoming packets, selectively storing some packets, and inspecting the packets based on an inspection rule. Lee, “Technical-Field” on page 1, Figures 6A-6B and associated texts on page 9, teaches inspecting the traffic for threats.); and 
changing, by the network security system, the applicable security ruleset to be applied to the intrusion detection or prevention process from a first security ruleset to a second security ruleset based on storage packets stored through the packet storage process (Lee, “Technical-Field” on page 1, Figures 6A-6B and associated texts on page 9, teaches inspecting the traffic for threats and adding in new threat rules to be able to detect the new threat in incoming packets.)

As per claims 2 and 11, Lee discloses wherein performing, by the network security system, the intrusion detection or prevention process of detecting a security threat or allowing only a permitted packet to pass therethrough among the plurality of packets received from the network based on the preset applicable security ruleset and the packet storage process of selectively storing at least some of the plurality of packets comprises performing, by the network security system, the packet storage process of4Docket No.P9180US00 Preliminary Amendment dated June 26, 2020storing only N (N is a natural number) preceding packets of a session among session setup packets forming the session from the plurality of packets (Lee, claims on pages 10-11, teaches only storing “the initial N (N is a natural number) preceding packets”.)

As per claims 3 and 12, Lee discloses wherein the changing, by the network security system, the applicable security ruleset to be applied to the intrusion detection or prevention process from the first security ruleset to the second security ruleset based on the storage packets stored through the packet storage process comprises: performing security inspection on the storage packets stored for a given period; and changing the applicable security ruleset to be applied to the intrusion detection or prevention process from the first security ruleset to the second security ruleset based on a result of the execution of the security inspection (Lee, “Technical-Field” on page 1, Figures 6A-6B and associated texts on page 9, teaches inspecting the traffic for threats and adding in new threat rules to be able to detect the new threat in incoming packets.)

As per claims 4 and 13, Lee discloses wherein the changing the applicable security ruleset to be applied to the intrusion detection or prevention process from the first security ruleset to the second security ruleset based on a result of the execution of the security inspection comprises: determining at least one second security rule to be included in the second security ruleset based on a result of the execution of the security inspection; and specifying the second security ruleset by newly adding the determined at least one second security rule to the first security ruleset or substituting the determined at least one second security rule with at least one first security rule included in the first security ruleset (Lee, “Technical-Field” on page 1, Figures 6A-6B and associated texts on page 9, teaches inspecting the traffic for threats and adding in new threat rules to be able to detect the new threat in incoming packets.)

As per claims 6 and 15, Lee discloses further comprising changing the period based on a result of the execution of the security inspection or changing number of security rules to be included in the applicable security ruleset (Lee, “Technical-Field” on page 1, Figures 5A-6B and associated texts on pages 8-9, teaches inspecting the real-time traffic for threats as well as inspecting older stored packets for threats. When new threats are detected new threat rules are added to the intrusion detection rules to be able to detect the new threat in incoming packets. Additionally, as the system of Lee is intended to detect intrusions in a system it would continue to store older packets and inspect the real-time traffic and older stored packets for threats e.g. adjusting the time period of the inspection.)

As per claim 7, Lee discloses The network security method of claim 2, further comprising: generating, by the network security system, a plurality of flows formed by the plurality of packets based on the plurality of packets; and extracting, by the network security system, at least one session setup flow forming an identical session among the plurality of flows based on information on the plurality of generated flows and specifying session information and the preceding packet based on the extracted session setup flow (Lee, claims on pages 10-11, abstract, and pages 3-5, teaches generating packet flows and extracting session formulation flow information.)

As per claim 8, Lee discloses A network security method of performing adaptive ruleset setting, comprising:6Docket No.P9180US00Preliminary Amendment dated June 26, 2020 
performing, by a network security system, a packet storage process of selectively storing at least some of a plurality of packets received from a network (Lee, claims on pages 10-11, teaches receiving incoming packets, selectively storing some packets, and inspecting the packets based on an inspection rule. Lee, “Technical-Field” on page 1, Figures 6A-6B and associated texts on page 9, teaches inspecting the traffic for threats.); and 
detecting, by the network security system, a security threat based on a preset applicable security ruleset or changing, from a first security ruleset to a second security ruleset, the applicable security ruleset to be applied to an intrusion detection or prevention process of or allowing only a permitted packet to pass therethrough (Lee, “Technical-Field” on page 1, Figures 6A-6B and associated texts on page 9, teaches inspecting the traffic for threats and adding in new threat rules to be able to detect the new threat in incoming packets.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sun (US 2009/0217341).

As per claims 5 and 14, Lee discloses wherein the newly adding the determined at least one second security rule to the first security ruleset or substituting the determined at least one second security rule with the at least one first security rule included in the first security ruleset and specifying the second security ruleset comprises determining the at least one first security rule to be [added] … among security rules included in the first security ruleset (Lee, “Technical-Field” on page 1, Figures 6A-6B and associated texts on page 9, teaches inspecting the traffic for threats and adding in new threat rules to be able to detect the new threat in incoming packets.)
However, Lee does not specifically teach determining the at least one first security rule to be substituted in order of a least recently used security rule by which a security threat has not been detected among security rules included in the first security ruleset.
Sun discloses determining the at least one first security rule to be substituted in order of a least recently used security rule by which a security threat has not been detected among security rules included in the first security ruleset (Sun, paragraph 29, teaches that when new rules are added to the intrusion detection rules that the “rules storage automatically deletes the most rarely-used intrusion detection rules”. As a new rule is being added and an old rule is being deleted it is considered as a substitution of one rule for another.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Sun with the teachings of Lee. Lee teaches monitoring incoming packets for threats and updating a rule set to allow for the detection of new threats. Sun teaches storing a limited number of rules such that when a new rule is added that an old rule that has not been recently used is deleted. Therefore, it would have been obvious to have improved upon the teachings of Lee by adding the teachings of Sun for the purpose of saving storage space by only storing the security rules that have most recently been used.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Rogers (US 2019/0312911) – teaches storing packets for later review or analysis.
Pandya (US 2006/0136570) – teaches updating threat rules.
Sanchez (US 6981158) – teaches storing incoming packets and updating the ruleset to protect against new threats.
Stolfo (US 2005/0265331) – teaches updating filtering rules to detect new viruses.
Suuronen (US 2003/0145228) – teaches adding new firewall rules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498